DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I and Species D with traverse encompassing claims 1-19 in the reply filed on 7/13/2020 is acknowledged.  However, no clear reason given for traversal,   this is not found persuasive because  
The question as to whether or not inventions overlap in scope is not whether the group or species share some limitations. In fact, if such were the case, no restriction between groups or species with a linking or generic claim would ever be proper. Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole. Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention; additionally,  Spices A (figure 1) clearly defines metal layer 130  and one insulating layer 102 are continuous in bending portion and in rigid portions from end-to-end; Spices B (figure 2) clearly defines two insulating layers 102 are continuous in bending portion and rigid portions from end-to-end  and metal layer 230 only bendable portion protruding from insulating layer 102 flush with outer surface of rigid portions;  Spices C (figure 3) clearly defines only having metal layer 103 and not clearly stating to have insulating layer in bending portion and are extend into rigid portions, not defining end-to-end continuous in rigid portions. 
A prior art for one species may not be applicable to another species for example,…a prior art including metal layer 130  and one insulating layer 102 are continuous in bending portion and in rigid portions from end-to-end and outer surface of metal layer in bending portion flush with outer surface of rigid portion  (Spices A (figure 1) ) are not applicable to Spices B (figure 2) having two insulating layers 102 are continuous in bending portion and rigid portions from end-to-end  and metal layer 230 only bendable portion protruding from insulating layer 102 flush with outer surface of rigid portions . Also, different field of searches and queries require for different species for example.. a limitation having  metal layer 130  and one insulating layer 102 are continuous in bending portion and in rigid portions from end-to-end and outer surface of metal layer in bending portion flush with outer surface of rigid portion (species A) requires different field  of search and queries than two insulating layers 102 are continuous in bending portion and rigid portions from end-to-end  and metal layer 230 only bendable portion protruding from insulating layer 102; and insulating layer 102 flush with outer surface of rigid portions.

The requirement is still deemed proper and is therefore made FINAL.

Claim  10, 17 and 19 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter 
(for claim 10, species D having rigid portion , therefore, can not be a purely flexible component carrier or as a semi-flexible component carrier;  
for claim 17, Species D define any layer of bendable portion do not extend in rigid portion; and to be connection to be rigid, any layer of bendable portion has to beyond bendable portion, and if rigid connection of connecting taking place in bendable portion, then that portion is not any more flexible and become rigid portion;
for claim 19, Species D define any layer of bendable portion do not extend in rigid portion).

Claim Objections
Claim  objected to because of the following informalities:  Appropriate correction is required.
Referring to claim 4, the limitation “wherein the metal layer is a metal foil, in particular a copper foil” is unclear. use of in particular in limitation makes limitation unclear. Please clarify, the metal layer is a metal foil or a copper foil.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 12-16, and 16 are rejected under 35 U.S.C. 103  as being unpatentable over Ishikawa et al. (US20150373829, hereinafter Ishikawa) in view of Kato et al. (US20160014903, hereinafter Kato).

Referring to claim 1, Ishikawa discloses a component carrier (figures 3-5), comprising:
a layer stack (a layer stack  of 20) comprising at least one electrically conductive structure and/or at least one electrically insulating layer structure (at least one of 31, 35, and 22 ),

a bendable portion (a bendable portion at 11) which forms at least a part of the layer stack (the layer stack of 20) and which comprises at least two bendable layers (23a, 21, 34 ,32),
wherein the bendable portion (a bendable portion at 11a)  is formed at the recessed portion (recessed portion 11), 
wherein at least one non-recessed portion of the layer stack is formed as a rigid portion which is not bendable (one of portions at 10a and 10b) ; 
a metal layer (21) which forms at least a part of the bendable portion (the bendable portion at 11a); and 
a solder mask (23a, se figures 4-5), 
wherein the metal layer (21) is in direct contact with the solder mask (23a), and
wherein the solder mask is the outermost layer of the bendable portion (23a outermost portion of the bendable portion at 11a).

Ishikawa fails to disclose wherein the metal layer extends over at least 75% of the area of the bendable portion.

Kato discloses wherein the metal layer extends over at least 75% of the area of the bendable portion (one of 12a or 13a of 17 at least 75% of the area in figure 1; paragraph 0046 states, “The conductor pattern 12a and the conductor pattern 13a define a conductor pattern pair 17. The conductor pattern pair 17 extends over substantially the entire region in a longitudinal direction of the flexible portion 15 as viewed from the stacking direction. Further, the conductor pattern pair 17 extends over substantially the entire surface of the flexible portion 15 as viewed from the stacking direction” and paragraph 0039 states, “The conductor patterns 12 a to 12 f and the conductor patterns 13 a to 13 e are each preferably made of, for example, a metallic film, such as a copper foil”).
It would have been obvious to ordinary skill in the art before the effective filing date of the invention to modify the component carrier of Ishikawa  to have area of the metal layer as taught by Kato in order to have high electrical or thermal conductivity for rapid heat transfer or higher current capacity, or to improve strength of the regions across the circuit boards during stress or stretch of the circuit board; Kato in paragraph 0046 states, “This makes it possible for the strength at a boundary between the flexible portion 15 and the rigid portion 16 a and a boundary between the flexible portion 15 and the rigid portion 16b to be high” .

Referring to claim 2, Ishikawa in view of Kato disclose the component carrier according to claim 1, the component carrier according to claim 1, wherein the metal layer is a continuous layer that extends over the whole area of the bendable portion (paragraph 0046 of Kato states, “The conductor pattern 12a and the conductor pattern 13a define a conductor pattern pair 17. The conductor pattern pair 17 extends over substantially the entire region in a longitudinal direction of the flexible portion 15 as viewed from the stacking direction. Further, the conductor pattern pair 17 extends over substantially the entire surface of the flexible portion 15 as viewed from the stacking direction”).

Referring to claim 3, Ishikawa in view of Kato disclose the component carrier according to claim 1, the component carrier according to claim 1, wherein the metal layer is a continuous layer that extends over the whole area of the bendable portion (paragraph 0028 of Ishikawa states, “each of the first outer layer copper foil 21, the second outer layer copper foil 22, the first inner layer copper foil 32 and the second inner layer copper foil 33 undergoes desired patterning”).


Referring to claim 4, Ishikawa in view of Kato disclose the component carrier according to claim 1, wherein the metal layer is a copper foil (paragraph 0028 of Ishikawa states, “each of the first outer layer copper foil 21”).

Referring to claim 5, Ishikawa in view of Kato disclose the component carrier according to claim 1, wherein the solder mask is flush with a main surface of the component carrier (see top surface of 23a in Ishikawa makes a main surface of banding portion of component carrier).

Referring to claim 6, Ishikawa in view of Kato disclose the component carrier according to claim 1, further comprising: an electrically insulating layer structure, which forms at least part of the bendable portion, arranged on the metal layer (see insulating structure 34 on metal layer 21 in figure 4 in Ishikawa).

Referring to claim 7, Ishikawa in view of Kato disclose the component carrier according to claim 1, wherein the metal layer comprises at least one of the following features: 
the metal layer is configured as an antenna structure	(by having claimed structure, the metal layer 21 of 	 is configured as an antenna structure);
the metal layer is configured for carrying an electric signal, in particular during operation of the component carrier (by having claimed structure, the metal layer 21  is configured as an antenna structure as an electric signal; further, see paragraph 0028 of Ishikawa); 
the metal layer has a tensile strength of at least 170 MPa (by having the copper layer 21, the metal layer has a tensile strength of at least 170 MPa).

Referring to claim 8, Ishikawa in view of Kato disclose the component carrier according to claim 6, further comprising: a further metal layer, which forms at least part of the bendable portion, arranged on the electrically insulating layer structure (see metal layer 32 on insulating structure 34 and  metal layer 21 in figure 4 in Ishikawa).

Referring to claim 9, Ishikawa in view of Kato disclose the component carrier according to claim 8, wherein the electrically insulating layer structure is sandwiched between the metal layer and the further metal layer (paragraph 0045 of Ishikawa states, “the first glass epoxy layer 31…. the third glass epoxy layer 35”).

Referring to claim 12, Ishikawa in view of Kato disclose the component carrier according to claim 6, wherein the electrically insulating layer structure comprises a prepreg (see insulating structure 34 between metal layer 32 and  metal layer 21 in figure 4 in Ishikawa).

Referring to claim 13, Ishikawa in view of Kato disclose the component carrier according to claim 1, wherein the recessed portion is formed in a viewing direction being parallel to the main directions of extension of the component carrier (the recessed portion is formed in a top view (looking from top in figure 4 of Ishikawa) which is parallel to the top main surface of 10 in figure  4 of Ishikawa; see also Kato in same way  ) and/or wherein the recessed portion is formed in a viewing direction being perpendicular to the main directions of extension of the component carrier (and/or the recessed portion is formed in a side view (looking from side in figure 3) perpendicular to the top main surface of 10 in figure  3 of Ishikawa ; see also Kato in same way).

Referring to claim 14, Ishikawa in view of Kato disclose the component carrier according to claim 1, wherein the bendable portion is formed between a first rigid portion and a second rigid portion (the flexible zone at 11a between rigid zones 10a and 10b in figure 4 of Ishikawa).

Referring to claim 15, Ishikawa in view of Kato disclose  the component carrier according to claim 14, wherein a bottom of the bendable portion is flush with a bottom of the first rigid portion and a bottom of the second rigid portion (see figure 3 and 4 of Ishikawa).

Referring to claim 16, Ishikawa in view of Kato disclose  the component carrier according to claim 14, wherein at least one layer of the layer stack extends from the first rigid portion through the bendable portion to the second rigid portion (see figure 3 and 4 of Ishikawa).

Referring to claim 18, Ishikawa in view of Kato disclose  the component carrier according to claim 1, wherein the solder mask comprises epoxy acrylate (paragraph 0032 of Ishikawa states, “The first ink part 23 a is constituted of a special member obtained by mixing acrylate resin, acrylic monomer, epoxy resin”).

Claim 11 is rejected under 35 U.S.C. 103  as being unpatentable over Ishikawa and Kato in view of Mikado et al. (US20080289859, hereinafter Lin).

Referring to claim 11, Ishikawa in view of Kato disclose the component carrier according to claim 1, but fail to disclose wherein the layers of the bendable portion are only present in the bendable portion and do not extend through the rigid portions 
Mikado discloses wherein the layers of the bendable portion are only present in the bendable portion and do not extend through the rigid portions (see figures 6-7 wherein the bendable portion in the middle present in the bendable portion and do not extend through the rigid portion, see paragraph 155).

It would have been obvious to ordinary skill in the art before the effective filing date of the invention to modify the component carrier of Ishikawa in view of Kato to have bendable portion as taught by Mikado because paragraph 0016-0017 of Lin states, “a flex-rigid printed wiring board that can be bent largely while keeping a sufficient, constant strength at a portion thereof where it is to be bent, and a manufacturing method for the flex-rigid printed wiring board, the present invention has another object to provide a flex-rigid printed wiring board excellent in connection reliability and in which it is possible to prevent deformation of a flexible substrate at a portion where the substrate is to be bent, breakage or waving of a conductor circuit and a manufacturing method for the flex-rigid printed wiring board.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US9860978 discloses  a bendable portion (A1) in figure 1 between two rigid portions having a solder resist layer (SR) as outermost layer of bendable portion A1 and close to metal layer in 116.

US20150319844 discloses  a bendable portion (310) in figure 1 between two rigid portions (321) having a solder resist layer (114) as outermost layer of bendable portion 310 and next to metal layer in 112.

US20140182899 discloses  a bendable portion  in figure 5 between two rigid portions  having a solder resist layer 162 as outermost layer of the bendable portion  and \ metal layer next to the solder resist layer 162.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847